DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 and 13 are pending.
3.	Claims 1 and 13 are amended.
4.	Claims 8-12 are cancelled.
5.	This office action is in response to the Applicant’s communication filed 08/12/2022 in response to PTO Office Action mailed 04/14/2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
6.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
1) Applicant notes that Mizuno does disclose the claimed limitation “connection history of a user terminal to the peripheral device”.

As per argument 1, in response to applicant’s argument that Mizuno does disclose the claimed limitation “connection history of a user terminal to the peripheral device”, the Examiner respectively disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The connection history shows the last connected user terminal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner points out that Mizuno discloses connection history of a user terminal to the peripheral device in Fig. 5, par. [0050] showing a history information table having connection information of the users and terminals.

Claim Objections
7.	Claim 2 is objected to because of the following informalities: duplicate claim language is stated in Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) selecting the identification information based on the connection history, storing a connection history, storing settings information specifying an operation of the peripheral device, and displaying the selected identification information or the settings information associated with the selected identification information, and not displaying information relating to another user terminal.
		The limitation of selecting the identification information based on the connection history, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “the processor configured to” language, “selecting” in the context of this claim encompasses “Typically, a plurality of profiles are made for one user…The user selects a profile matching a desired feature” (¶17), a list is displayed of user IDs arranged in order of connection history, and the detection unit “determines whether the user ID selected by the user is the user ID of the current user or another user” (¶41), and “updating the information with the user terminal of the user selected by the user” (¶42).  The claim recites no particular mechanism or technological aspect to the act of selection itself. Accordingly, the claim recites an abstract idea in the form of a mental process. Similarly, the limitations of storing a connection history, storing settings information specifying an operation of the peripheral device, and displaying the selected identification information or the settings information associated with the selected identification information, and not displaying information relating to another user terminal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These steps are examples of insignificant extra-solution activity (i.e. mere data gathering). Additionally, the caveat that the settings information are stored in association with the identification information is recited at a high level of generality, and generally links the abstract idea to the field of record storage (i.e. a general purpose database or spreadsheet).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the selecting, storing and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a display device”. The Examiner points out that this is confusing Claim 1 states “a display device” as well. Clarification is needed to distinguish the “display device” in claim 1 and in claim 2.
		Claims 3-7 are further rejected based on their dependency of claim 2.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno (US Pub. No. 2007/0288704 hereinafter “Mizuno” – IDS Submission).
Referring to claim 1, Mizuno discloses a peripheral device shared by a plurality of user terminals (Mizuno – Fig. 1, par. [0029-0030] discloses a multi-function apparatus 101 shared by a plurality of user terminals 103, 104, 105.), the peripheral device (Mizuno – Fig.1, multi-function apparatus 101) comprising: 
a memory (Mizuno – Fig. 2, par. [0032] discloses RAM 202.); 
a display device (Mizuno – Fig. 3 & par. [0040] discloses a screen to be displayed on the display device included in the operating unit 230 in the multi-function apparatus 101.);
a non-volatile memory (Mizuno – Fig. 2, par. [0033] discloses HDD 208.); and 
a processor coupled to the memory and the non-volatile memory, the processor (Mizuno – Fig. 2 shows CPU 201 coupled to RAM 202 and HDD 208.) configured to: 
store a connection history of a user terminal to the peripheral device, into the non-volatile memory (Mizuno – Fig. 5, par. [0050] showing history information table having connection information of the users and terminals stored in HDD 208.); 
store settings information specifying an operation of the peripheral device, in association with identification information of the user terminal, into the non-volatile memory (Mizuno – Fig. 5, par. [0047-0050] showing history information table having settings information specifying an operation (copy function, sending function or scan mode), in association with identification information of the user terminal (column 502), stored in HDD 208.); and 
select the identification information of the user terminal stored in the non-volatile memory, based on the connection history stored in the non-volatile memory (Mizuno – Figs. 3-6, par. [0050-0057] showing the selection of a storage destination for a scan mode using history information table having connection information of the users and terminals stored in HDD 208.); and
display the selected identification information of the user terminal or the settings information associated with the selected identification information of the user terminal, on the display device (Mizuno – Figs. 2-4, par. [0034, 0040] disclose selecting a storage destination for a scan mode on a display device included in the operating unit 230.), and not display information relating to another user terminal (Mizuno – Fig. 3, par. [0040] discloses upon the user pressing a mode key 301, a scan mode basic screen is displayed as illustrated in FIG. 3. The screen shown in FIG. 3 is the scan-mode basic screen which is displayed in the case in which the user operating the multi-function apparatus 101 inputs user information for log-in, authentication at the authentication server 104 is completed, and the user logs in.).

Referring to claim 2, Mizuno discloses the peripheral device according to claim 1, further comprising: a display device; and the processor is further configured to: display the selected settings information or the identification information of the user terminal, on the display device (Mizuno – Figs. 2-4, par. [0034, 0040] disclose selecting a storage destination for a scan mode on a display device included in the operating unit 230.), and not display information relating to another user terminal (Mizuno – Fig. 3, par. [0040] discloses upon the user pressing a mode key 301, a scan mode basic screen is displayed as illustrated in FIG. 3. The screen shown in FIG. 3 is the scan-mode basic screen which is displayed in the case in which the user operating the multi-function apparatus 101 inputs user information for log-in, authentication at the authentication server 104 is completed, and the user logs in.).

Referring to claim 3, Mizuno discloses the peripheral device according to claim 2, wherein the processor is configured to: when the peripheral device is activated, select settings information or identification information of a user terminal that connected last to the peripheral device, based on the connection history stored in the non-volatile memory (Mizuno – Figs. 3-6, par. [0050-0057] showing the selection of a storage destination for a scan mode using history information table having connection information of the users and terminals stored in HDD 208.); and when the peripheral device is activated, display the settings information or the identification information of the user terminal that connected last on the display device (Mizuno – Figs. 2-4, par. [0034, 0040] disclose selecting a storage destination for a scan mode on a display device included in the operating unit 230.).

Referring to claim 4, Mizuno discloses the peripheral device according to claim 3, wherein the processor is further configured to: determine whether or not to connect to a user terminal (Mizuno – Fig. 6, par. [0052] disclosing the CPU 201 allows the user to log in based on user information that has been input. The CPU 201 reads out user information from an IC card, and sends the user information thereof to the authentication server 104. Subsequently, the authentication server 104 compares the sent user information with the user information registered beforehand, and the CPU 201 receives the comparison result thereof from the authentication server 104, and performs processing for allowing the user to log in based on the received result.); and select the settings information or the identification information of a user terminal, based on the connection history stored in the non-volatile memory and a result of the determination (Mizuno – Figs. 3-6, par. [0050-0057] showing the selection of a storage destination for a scan mode using history information table having connection information of the users and terminals stored in HDD 208.).

Referring to claim 5, Mizuno discloses the peripheral device according to claim 4, wherein the processor is further configured to: detect a switch operation of a user terminal using the peripheral device (Mizuno – Fig. 6, par. [0054] discloses In step S603, of buttons 304 through 307, and 309 shown in FIG. 3, the CPU 201 determines regarding whether or not the user pressed the storage destination selection button 307.); and in a case where a switch operation is detected, display identification information of the plurality of user terminals as selections on the display device and display the settings information of a selected user terminal on the display device (Mizuno – Figs. 3-6, par. [0050-0057] showing the selection of a storage destination for a scan mode using history information table having connection information of the users and terminals stored in HDD 208.).

Referring to claim 6, Mizuno discloses the peripheral device according to claim 5, wherein the processor is configured to: in a case where a switch operation is detected, display the identification information of a user terminal stored in the non-volatile memory as a switch selection (Mizuno – Figs. 12 displays selecting a storage destination showing IP addresses of PC 103 and Server 105. Par. [0050] showing history information table having connection information of the users and terminals stored in HDD 208 stored.).

Referring to claim 7, Mizuno discloses the peripheral device according to claim 6, wherein the processor is configured to: display a switch selection arranged in order of the connection history (Mizuno – Figs. 4 displays selecting a storage destination arranged in order of priorities of a connection history.).

Referring to claim 13, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181